THIRD DIVISION
                               BARNES, P. J.,
                           BOGGS and BRANCH, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                      July 11, 2014


In the Court of Appeals of Georgia
 A14A0008. THE STATE v. CROSSEN.

      BARNES, Presiding Judge.

      The State appeals from the trial court’s order deviating from the mandatory

minimum sentence requirements under OCGA § 17-10-6.2 (b), contending that the

defendant has the burden of proving that he is eligible for the deviation. The statute

provides that a defendant convicted of certain sexual offenses must be sentenced to

at least the minimum term of imprisonment applicable to the offense, but allows the

trial court to exercise its discretion to deviate from the mandatory minimum under

certain circumstances. For the reasons that follow, we affirm.

      Stephen Crossen was indicted on six counts of sexual exploitation of a child,

OCGA § 16-12-100 (b)1, one count of sodomy, OCGA § 16-6-2 (a) (1), six counts of

misdemeanor dissemination of pornography to a minor, OCGA § 16-12-103 (a), and

      1
       Three of the exploitation counts charged Crossen with enticing the victim to
send him images of her engaging in sexually explicit conduct, and the other three
counts were related to his possession of the images.
one count of interference with custody, OCGA § 16-5-45 (b). The charges stemmed

from Crossen’s involvement in a relationship with a 16-year-old girl, in which the

two exchanged sexually explicit pictures and text messages and engaged in

consensual oral sodomy in a public park on one occasion.

      Crossen pled guilty to all charges and after accepting his plea, the trial court

granted his request for a pre-sentence investigation. After the pre-sentence

investigation report was complete, the trial court held a sentencing hearing, during

which the State presented no aggravating factors or victim impact testimony. Crossen

presented several character witnesses, and also testified. At the end of the hearing, the

trial court found that OCGA § 17-10-6.2 required him to sentence Crossen to serve

no less than the minimum statutory sentence on the sexual exploitation of children

and sodomy counts, and sentenced him to seven years to serve five in custody on each

of the six sexual exploitation of children counts and on the sodomy count, twelve

months to serve on each of the six pornography dissemination counts, and one month

to serve on the interference with custody count, all to be served concurrently.

      Later that day, the trial court issued an order stating that it appeared to have

misinterpreted the mandatory sentencing statute and set a hearing “for a

reconsideration of the sentence.” At the second hearing, held approximately two

                                           2
weeks after the first one, the trial court informed the parties that it had determined

that it had the discretion under OCGA § 17-10-6.1 (c) to sentence Crossen to less

than the minimum statutory sentences on all of the charges against him except the

sodomy count.

      After hearing argument, the court resentenced Patterson, reducing his sentence

on the six charges of sexual exploitation from seven years with five to serve in

custody to five years with two to serve in custody. In its order approving the

deviation, the trial court explained its reasoning and found as fact that there was no

evidence of any of the factors listed in OCGA § 17-10-6.2 (c) (1) (A)-(F) that would

prohibit it from exercising its discretion except as to the sodomy count. Regarding

that count, the trial court found that the facts disclosed at the plea hearing established

that Crossen had transported the victim to the park, and the fact of transportation

foreclosed the court from exercising its discretion to sentence a defendant to less than

the mandatory minimum under OCGA § 17-10-6.2 (c) (1) (E). In exercising its

discretion to depart downward on the other counts, the court specified that it was

relying on evidence introduced during the plea hearing, the first sentencing hearing,

and the probation office’s pre-sentence investigation. It found that



                                            3
      [t]he defendant has no prior convictions of any kind, the defendant did
      not use a deadly weapon or similar object during the commission of the
      offense, there was no evidence of similar transactions presented, the
      victim was not touched during the commission of the offense, the
      offense did not involve the transportation of the victim and the victim
      was not physically restrained during the commission of the offense.


The court further found that “the fact of a divergence not being available in only one

count does not disqualify the defendant from receiving it in other counts where it is

available. The allegations of the indictment combine offenses that occurred over a

period of time.” Finally, the trial court held that, contrary to the State’s contention,

Crossen did not bear the burden of proving his entitlement to the deviation. Instead,

the court held, “the statute itself contemplates a failure of proof on the part of the

State,” and held that placing the burden of proof on the defendant “would be burden

shifting and unconstitutional.”

      The State appeals, contending that the trial court erred in deviating from the

mandatory minimum sentence under OCGA § 17-10-6.2 because “no evidence was

presented as to any of the factors permitting deviation.” The State further contends

that the trial court erred in holding that the State, not the defendant, had the burden

of establishing the existence of the statutory factors that prohibit the court from


                                           4
deviating from the mandatory minimum. Under the circumstances in this case, we

discern no error.

      OCGA § 17-10-6.2 (a) lists ten crimes to be considered “sexual offenses” under

the statute, including the offenses of sodomy and sexual exploitation of children.

OCGA § 17-10-6.2 (a) (3), (10). Subsection (b) of the statute requires a trial court to

sentence a person convicted of a “sexual offense” to a split sentence that must include

at least the minimum term of imprisonment specified in the code section prohibiting

the offense and an additional probated sentence of at least a year. The statute further

provides, however, that the trial court, in its discretion,

      may deviate from the mandatory minimum sentence as set forth in
      subsection (b) of this Code section, or any portion thereof, provided
      that:
              (A) The defendant has no prior conviction of an offense
      prohibited by Chapter 6 of Title 16 [sexual offenses] or Part 2 of Article
      3 of Chapter 12 of Title 16 [obscenity offenses related to minors], nor
      a prior conviction for any [similar] offense under federal law or the laws
      of another state . . .;
              (B) The defendant did not use a deadly weapon or any object,
      device, or instrument which when used offensively against a person
      would be likely to or actually did result in serious bodily injury during
      the commission of the offense;



                                           5
             (C) The court has not found evidence of a relevant similar
      transaction;
             (D) The victim did not suffer any intentional physical harm during
      the commission of the offense;
             (E) The offense did not involve the transportation of the victim;
      and
             (F) The victim was not physically restrained during the
      commission of the offense.


OCGA § 17-10-6.2 (c) (1) (A)-(F).

      We first note that “[p]enal statutes are always construed strictly against the

State and liberally in favor of human liberty.” Gee v. State, 225 Ga. 669, 676 (7) (171

SE2d 291) (1969). Moreover, in so construing a statute, “the cardinal rule is to glean

the intent of the legislature. Language in one part of the statute must be construed in

the light of the legislative intent as found in the statute as a whole.” (Citation and

punctuation omitted.) Goldberg v. State, 282 Ga. 542, 544 (651 SE2d 667) (2007).

      In addition, [in] interpreting a statute, we must presume that the General
      Assembly had full knowledge of the existing state of the law and
      enacted the statute with reference to it. We construe statutes in
      connection and in harmony with the existing law, and as a part of a
      general and uniform system of jurisprudence, and their meaning and
      effect is to be determined in connection, not only with the common law



                                          6
      and the constitution, but also with reference to other statutes and
      decisions of the courts.


(Citations and punctuation omitted). Chase v. State, 285 Ga. 693, 695-696 (2) (681

SE2d 116) (2009). And in so doing, criminal statutes “should not be limited or

extended by application of subtle and forced interpretations.” State v. Johnson, 269
Ga. 370, 371 (1) (499 SE2d 56) (1998).

      In applying these principles, under the statutory scheme set forth in OCGA §

17- 10-6.2, a trial court is prohibited from probating, suspending, staying, deferring,

or withholding any of the mandatory term of imprisonment stated for any of the

specified offenses. Hedden v. State, 288 Ga. 871, 873-74 (708 SE2d 287) (2011). But,

the statute permits, at the trial court’s discretion, a deviation from the mandatory

minimum provided that six factors are found. OCGA § 17-10-6.2 (c) (1) (A)-(F).

Thus, the possibility of a less stringent sentence is permitted if Crossen had no prior

conviction of any of the specified offenses, did not use a deadly weapon during the

offense, there was no evidence of a relevant similar transaction, the victim did not

generally physical harm during the crime; there was no transportation of the victim;

and the victim was not physically restrained during the offense. Id. To that end, in a

presentence hearing, the trial court takes into consideration all aspects of the crime,

                                          7
including the past criminal record or lack thereof to determine a sentence. See

generally Johnson v. State, 126 Ga. App. 757 (191 SE2d 614) (1972). Thus, in these

circumstances, if the trial court determines that the requirements of OCGA § 17-6-6.2

(c) (1) (A)-(F) have been satisfied after the evidence was presented, then it could

consider a downward deviation from the mandatory minimum. OCGA § 17-6-6.2 (c)

(1) certainly “does not require a trial court to procure evidence that is not tendered,

and the court certainly cannot force a party to put forth evidence.” Watts v. State, 261
Ga. App. 230 (3). The statute permits the trial court in consideration of the evidence

presented and in the exercise of its discretion to downward deviate if the statutory

factors are absent. Carr v. State, 267 Ga. 547, 558 (8) (b) (480 SE2d 583) (1997).

      The statute, however is silent in regard as to who carries the burden of

establishing the absence of the factors that would permit a downward departure. This

silence creates an ambiguity. See State v. Langlands, 276 Ga. 721, 724 (2) (583 SE2d

18) (2003). And, where the language in a criminal statute is ambiguous, it must be

construed in favor of the defendant. State v. Mills, 268 Ga. 873, 875 (495 SE2d 1)

(1998). Thus, the trial court did not err in doing so.

      Moreover, the record demonstrates that the trial court held two pre-sentencing

hearings and the option of downward deviation in OCGA § 17-6-6.2 (c) (1) was an

                                           8
issue at both hearings. Subsequently, although fully aware of the trial court’s

intention to reconsider the OCGA § 17-10-6.2 provisions at the second sentencing

hearing, the State presented absolutely no evidence about the existence of any

statutory factors that would prohibit the court from deviating downward on Crossen’s

sentence. Thereafter, upon consideration of evidence adduced from the plea hearing,

the sentencing hearings, and the pre-sentencing report, the trial court specifically

found that the factors were absent except for the transportation of the victim in the

sodomy count. To that end, the State does not maintain on appeal that Crossen was

ineligible for a downward deviation on his sentence because other evidence of the

OCGA § 17-10-6.2 (c) (1) factors exists which the trial court failed to consider.

      Although the State filed a supplemental brief in which it argued that the trial

court erred because each individual count constituted a “relevant similar transaction”

to the other sexual offenses, and that under OCGA § 17-10-6.2 (c) (1) (C) the court

was prohibited from sentencing Crossen to less than the mandatory minimum time for

each count, we will not consider this new argument on appeal. As we have

consistently held, a party cannot broaden his enumerated errors through argument or

citations in a brief. Manley v. State, 287 Ga. App. 358, 360 (4) (651 SE2d 453)

(2007). “Attempts in a supplemental brief to expand the issues beyond the scope of

                                          9
the enumeration of errors are improper.” (Punctuation omitted.) Campbell v. State,

253 Ga. App. 325, 326 (3) (558 SE2d 857) (2002).2

      Accordingly, in these circumstances, the trial court did not abuse its discretion

in its downward departure in sentencing Crossen.

      Judgment affirmed. Boggs and Branch, JJ., concur.




      2
        The Georgia Association of Criminal Defense Lawyers argues, in its role as
amicus curiae, that this Court should consider whether the trial court correctly found
that the one instance of transportation in the sodomy count did not preclude it from
exercising its discretion to deviate from the mandatory minimum sentences as to the
other counts. However, the State did not enumerate this issue as error. Thus, as
amicus briefs are “limited to issues properly raised by the parties,” we considered
GACDL’s brief only to the extent it touched upon the error enumerated by the State.
See Court of Appeals Rule 26 and Fulton County v. Bartenfeld, 257 Ga. 766, 771 (5)
(363 SE2d 555) (1988) (appellate court cannot consider issue not raised by a party
to the appeal).

                                         10